Order entered October 25, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00712-CV

                               SANDRA L. SIMS, Appellant

                                             V.

                          DALLAS COUNTY, ET AL., Appellees

                     On Appeal from the 160th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. TX-16-02150

                                         ORDER
       Before the Court are appellees’ October 22, 2018 second motion for an extension of time

to file a brief and appellant’s response opposing the motion. We GRANT the motion and extend

the time to November 5, 2018. We caution appellees that further extension requests will be

disfavored.


                                                    /s/   ADA BROWN
                                                          JUSTICE